DETAILED ACTION
	This is a first office action in response to application 17/260,239 filed 01/14/2021, in which claims 1-17 are presented for examination. A preliminary amendment was filed concurrently therewith and provides amendments to claims 12-13 correcting claim dependency is hereby acknowledged.  Currently claims 1-17 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “prestoring module”, “VBI duration confirming module”, “gamma voltage curve generating module”, “pixel grayscale voltage generating module”, in claims 6-8, 10, 13-15, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically Claims 1, 6, and 13 while being enabling for having stored data relating to “a plurality of frequencies”, does not reasonably provide enablement for a method of “Step S1, prestoring a plurality of …” or “a prestoring module configured to prestore a plurality of frequencies…”.  Claims 1-5 are directed to a method claim for “gamma voltage correction” however the specification fails to provide full, clear, concise, and exact terms as to how Step S1 is performed while being “used in a display device in a variable frequency mode” per the independent claim. In other words, the specification and claims lack any description for how one performs “prestoring”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. It is therefore respectfully submitted the claims fail to comply with the enablement requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim recites step S1 by “prestoring a plurality of frequencies” however the claim is unclear in who or what is performing this function such that it would “store in advance of being needed”. Thus, the claims is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. U.S. Patent Application Publication No. 2019/0371250 A1 hereinafter Baek in view of Ha et al. U.S. Patent Application Publication No. 2019/0180695 A1 hereinafter Ha.

Consider Claim 1:
	Baek discloses a gamma voltage correction method, used in a display device in a variable frequency mode, comprising following steps: (Baek, See Abstract.)
	step S1, … a plurality of frequencies of image data displayed by the display device and a vertical blanking interval (VBI) and a gamma voltage curve corresponding to each of the frequencies; (Baek, [0041], “The signal controller 100 may detect a frame frequency to generate frame frequency information (referring to FFI of FIG. 3) using the vertical synchronization signal Vsync transmitted from the graphics processing unit 800. The signal controller 100 may generate the image data signal DAT so that a flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 3. The signal controller 100 may control a light emission period of a plurality of pixels PX such that the flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 9. The signal controller 100 may control a reference gamma voltage such that the flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 14.”)
	step S2, during a current frame period, obtaining current duration of a VBI stage in real time, wherein each current frame period includes a display stage and the VBI stage; (Baek, [0064], [0142], “The frame frequency detection unit 110 detects the frame frequency using the vertical synchronization signal Vsync and the horizontal synchronizing signal Hsync, and transmits the frame frequency information FFI to the gamma voltage control unit 160.”)
	step S3, when the current duration of the VBI stage reaches the VBI, obtaining a frequency corresponding to the current duration of the VBI stage and obtaining a gamma voltage curve corresponding to the frequency; and (Baek, [0124], [0046], “The gamma voltage generator 350 provides the reference gamma voltage to the data driver 300. The gamma voltage generator 350 may adjust a level of the reference gamma voltage to the data driver 300 according to the gamma voltage control signal CONT4. The data driver 300 generates the data voltage Vdat corresponding to the image data signal DAT based on the reference gamma voltage. As the reference gamma voltage is adjusted, the voltage level of the data voltage Vdat may be adjusted.”)
	step S4, confirming the gamma voltage curve during the current frame period for a final time, and performing gamma voltage correction on the image data in a next frame period according to the final confirmed gamma voltage curve in the current frame period. (Baek, [0093], “The (N+1)-th frame includes the reference frame period RFL. The signal controller 100 may confirm that the frame frequency is originally varied (e.g., increased by two times) by detecting the frame frequency in the (N+1)-th frame. The signal controller 100 corrects the image data signal DAT into the recovering image data signal DAT″ from the (N+2)-th frame as the frame next to the frame (i.e., the (N+1)-th frame) in which the variation of the frame frequency is detected (e.g., increased by two times). The correction to the recovering image data signal DAT″ is described with reference to FIG. 6.”)
	Ha however teaches that it was a known technique in the art to prestor[e] a plurality of frequencies of image data displayed by the display device and a vertical blanking interval (VBI) and a gamma voltage curve corresponding to each of the frequencies. (Ha, [0012], [0122], [0093], “The first lookup table 321, the second lookup table 322, and the third lookup table 323 respectively correspond to a different operating frequency and each stores a different set of gamma compensation values. As an example, the first lookup table 321 corresponds to the operating frequency of about 144 Hz, the second lookup table 322 corresponds to the operating frequency of about 120 Hz, and the third lookup table 323 corresponds to the operating frequency of about 48 Hz.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to prestore gamma curve information corresponding to frequency as this was a known technique in view of Ha and one of skill in the art would readily recognized this known technique would have been used for the purpose of storing similar information to be used in implementing a process with many variables.

Consider Claim 2:
	Baek in view of Ha disclose the method of claim 1, wherein the step S2 includes following steps: detecting a current time of the VBI stage in real time in the current frame period from an end of the display stage of the current frame period; and confirming an interval between the current time of the VBI stage and an end time of the display stage in the current frame period, and regarding the interval as the current duration of the VBI stage. (Baek, [0124], “The light emission control signal generation unit 150 generates the light emission control signal CONT3 based on the frame frequency information FFI. The light emission period in which the light emission signal ELS output from the light emission control driver 400 is applied as the gate-on voltage may be adjusted by the light emission control signal CONT3. The light emission control signal generation unit 150 may adjust the luminance of the image by increasing or decreasing the light emission period corresponding to the expanded frame period EFL depending on the variation of the frame frequency. That is, the light emission control signal generation unit 150 may adjust the luminance of the image by controlling the pulse width of the light emission signal ELS corresponding to the luminance that is changed according to the expanded frame period EFL, thereby preventing the flicker from being recognized between the frames. The light emission control signal generation unit 150 receives a signal of whether the image signal ImS includes the gray level of the high gray or the gray level of the low gray from the data generation unit 120.”)

Consider Claim 3:
	Baek in view of Ha disclose the method of claim 1, wherein the step S3 includes following steps: when the current duration of the VBI stage reaches the prestored VBI, obtaining the frequency corresponding to the current duration of the VBI stage according to the frequency corresponding to the prestored VBI; and obtaining a gamma voltage curve corresponding to the current duration of the VBI stage according to the gamma voltage curve corresponding to the prestored frequency and the frequency corresponding to the current duration of the VBI stage. (Baek, [0064], “The frame frequency detection unit 110 may detect the frame frequency using the vertical synchronization signal Vsync and the horizontal synchronizing signal Hsync. The frame frequency detection unit 110 may detect the frame frequency by counting the horizontal synchronizing signal Hsync received until the next vertical synchronization signal Vsync is received after one vertical synchronization signal Vsync is received. The frame frequency detection unit 110 generates the frame frequency information FFI based on the detected frame frequency. The frame frequency information FFI may include information for a number of the frame images displayed per second. Also, the frame frequency information FFI may include the information for the expanded frame period (referring to EFL of FIG. 5). The expanded frame period EFL is a part exceeding the reference frame period (referring to RFL of FIG. 5) in one frame. The reference frame period RFL may correspond to a period in which the plurality of pixels PX may emit with a predetermined luminance by corresponding to the input data voltage Vdat. The frame frequency detection unit 110 transmits the frame frequency information FFI to the data generation unit 120.”)

Consider Claim 4:
	Baek in view of Ha disclose the method of claim 1, wherein the gamma voltage curve shows a relationship between a pixel grayscale of the image data displayed by the display device and a gamma correction voltage corresponding to the pixel grayscale. (Baek, [0124], [0046], “The gamma voltage generator 350 provides the reference gamma voltage to the data driver 300. The gamma voltage generator 350 may adjust a level of the reference gamma voltage to the data driver 300 according to the gamma voltage control signal CONT4. The data driver 300 generates the data voltage Vdat corresponding to the image data signal DAT based on the reference gamma voltage. As the reference gamma voltage is adjusted, the voltage level of the data voltage Vdat may be adjusted.”)

Consider Claim 5:
	Baek in view of Ha disclose the method of claim 4, wherein the step S4 comprises following steps: before a display stage in the next frame period begins, confirming a final VBI which the current duration of the VBI stage in the current frame period reaches; obtaining a final frequency corresponding to the current duration of the VBI stage in the current frame period according to the frequency corresponding to the prestored VBI and the final VBI which the current duration of the VBI stage in the current frame period reaches; obtaining the final confirmed gamma voltage curve in the current frame period according to a gamma voltage curve corresponding to the prestored frequency and the final frequency corresponding to the current duration of the VBI stage in the current frame period; confirming the gamma correction voltage corresponding to each pixel grayscale included in the final confirmed gamma correction voltage curve according to the final confirmed gamma voltage curve in the current frame period and a plurality of pixel grayscale reference voltages included in the image data; and (Baek, [0065], “The data generation unit 120 receives the image signal ImS, the vertical synchronization signal Vsync, the horizontal synchronizing signal Hsync, and the frame frequency information FFI, and generates the image data signal DAT based thereon. The data generation unit 120 may divide the image signal ImS by the frame unit according to the vertical synchronization signal Vsync and divide the image signal ImS by the unit of the gate lines SL1 to SLn according to the horizontal synchronizing signal Hsync to generate the image data signal DAT. The data generation unit 120 may know the predetermined reference frame period RFL and correct the image data signal DAT by confirming the expanded frame period EFL from the frame frequency information FFI. The data generation unit 120 may correct the image data signal DAT by increasing or decreasing the gray level of the image data signal DAT by corresponding to the expanded frame period EFL. A method of correcting the image data signal DAT will be described later in association with FIGS. 5 to 8.”)
	performing gamma correction on each of the pixel grayscale reference voltages corresponding to a gamma correction voltage in the next frame period, thereby obtaining pixel grayscale voltages corresponding to each of the pixel grayscale reference voltages. (Baek, [0065], [0093], “The (N+1)-th frame includes the reference frame period RFL. The signal controller 100 may confirm that the frame frequency is originally varied (e.g., increased by two times) by detecting the frame frequency in the (N+1)-th frame. The signal controller 100 corrects the image data signal DAT into the recovering image data signal DAT″ from the (N+2)-th frame as the frame next to the frame (i.e., the (N+1)-th frame) in which the variation of the frame frequency is detected (e.g., increased by two times). The correction to the recovering image data signal DAT″ is described with reference to FIG. 6.”)

Consider Claim 6:
	Baek discloses a gamma voltage correction device, used in a variable frequency mode of a display device, the gamma voltage correction device comprising: (Baek, See Abstract.)
	a … module configured to … a plurality of frequencies of image data displayed by the display device and a vertical blanking interval (VBI) and a gamma voltage curve corresponding to each of the frequencies; (Baek, [0041], “The signal controller 100 may detect a frame frequency to generate frame frequency information (referring to FFI of FIG. 3) using the vertical synchronization signal Vsync transmitted from the graphics processing unit 800. The signal controller 100 may generate the image data signal DAT so that a flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 3. The signal controller 100 may control a light emission period of a plurality of pixels PX such that the flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 9. The signal controller 100 may control a reference gamma voltage such that the flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 14.”)
	a VBI duration confirming module, used in a current frame period and configured to obtain current duration of a VBI stage in real time, wherein each current frame period includes a display stage and the VBI stage; (Baek, [0064], [0142], “The frame frequency detection unit 110 detects the frame frequency using the vertical synchronization signal Vsync and the horizontal synchronizing signal Hsync, and transmits the frame frequency information FFI to the gamma voltage control unit 160.”)
	a gamma voltage curve generating module configured to obtain a frequency corresponding to the current duration of the VBI stage and obtain a gamma voltage curve corresponding to the frequency when the current duration of the VBI stage reaches the VBI; and (Baek, [0124], [0046], “The gamma voltage generator 350 provides the reference gamma voltage to the data driver 300. The gamma voltage generator 350 may adjust a level of the reference gamma voltage to the data driver 300 according to the gamma voltage control signal CONT4. The data driver 300 generates the data voltage Vdat corresponding to the image data signal DAT based on the reference gamma voltage. As the reference gamma voltage is adjusted, the voltage level of the data voltage Vdat may be adjusted.”)
	a pixel grayscale voltage generating module configured to confirm a final gamma voltage curve during the current frame period, and perform gamma voltage correction on the image data in a next frame period. (Baek, [0093], “The (N+1)-th frame includes the reference frame period RFL. The signal controller 100 may confirm that the frame frequency is originally varied (e.g., increased by two times) by detecting the frame frequency in the (N+1)-th frame. The signal controller 100 corrects the image data signal DAT into the recovering image data signal DAT″ from the (N+2)-th frame as the frame next to the frame (i.e., the (N+1)-th frame) in which the variation of the frame frequency is detected (e.g., increased by two times). The correction to the recovering image data signal DAT″ is described with reference to FIG. 6.”)
	Ha however teaches that it was a known technique in the art to  a prestore module configured to prestore a plurality of frequencies of image data displayed by the display device and a vertical blanking interval (VBI) and a gamma voltage curve corresponding to each of the frequencies. (Ha, [0012], [0122], [0093], “The first lookup table 321, the second lookup table 322, and the third lookup table 323 respectively correspond to a different operating frequency and each stores a different set of gamma compensation values. As an example, the first lookup table 321 corresponds to the operating frequency of about 144 Hz, the second lookup table 322 corresponds to the operating frequency of about 120 Hz, and the third lookup table 323 corresponds to the operating frequency of about 48 Hz.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to prestore gamma curve information corresponding to frequency as this was a known technique in view of Ha and one of skill in the art would readily recognized this known technique would have been used for the purpose of storing similar information to be used in implementing a process with many variables.

Consider Claim 7:
	Baek in view of Ha disclose the gamma voltage correction device of claim 6, wherein the VBI duration confirming module comprises: a VBI current time detecting unit configured to detect a current time of the VBI stage in real time in the current frame period when the display stage in the current frame period ends; and a VBI duration confirming unit configured to confirm an interval between the current time of the VBI stage and an end time of the display stage in the current frame period, and regard the interval as the current duration of the VBI stage. (Baek, [0124], “The light emission control signal generation unit 150 generates the light emission control signal CONT3 based on the frame frequency information FFI. The light emission period in which the light emission signal ELS output from the light emission control driver 400 is applied as the gate-on voltage may be adjusted by the light emission control signal CONT3. The light emission control signal generation unit 150 may adjust the luminance of the image by increasing or decreasing the light emission period corresponding to the expanded frame period EFL depending on the variation of the frame frequency. That is, the light emission control signal generation unit 150 may adjust the luminance of the image by controlling the pulse width of the light emission signal ELS corresponding to the luminance that is changed according to the expanded frame period EFL, thereby preventing the flicker from being recognized between the frames. The light emission control signal generation unit 150 receives a signal of whether the image signal ImS includes the gray level of the high gray or the gray level of the low gray from the data generation unit 120.”)

Consider Claim 8:
	Baek in view of Ha disclose the gamma voltage correction device of claim 6, wherein the gamma voltage curve generating module comprises: a frequency confirming unit configured to obtain a frequency corresponding to the current duration of the VBI stage according to a frequency corresponding to the prestored VBI when the current duration of the VBI stage reaches the prestored VBI; and a gamma voltage curve generating unit configured to obtain a gamma voltage curve corresponding to the current duration of the VBI stage according to the gamma voltage curve corresponding to the prestored frequency and the frequency corresponding to the current duration of the VBI stage. (Baek, [0064], “The frame frequency detection unit 110 may detect the frame frequency using the vertical synchronization signal Vsync and the horizontal synchronizing signal Hsync. The frame frequency detection unit 110 may detect the frame frequency by counting the horizontal synchronizing signal Hsync received until the next vertical synchronization signal Vsync is received after one vertical synchronization signal Vsync is received. The frame frequency detection unit 110 generates the frame frequency information FFI based on the detected frame frequency. The frame frequency information FFI may include information for a number of the frame images displayed per second. Also, the frame frequency information FFI may include the information for the expanded frame period (referring to EFL of FIG. 5). The expanded frame period EFL is a part exceeding the reference frame period (referring to RFL of FIG. 5) in one frame. The reference frame period RFL may correspond to a period in which the plurality of pixels PX may emit with a predetermined luminance by corresponding to the input data voltage Vdat. The frame frequency detection unit 110 transmits the frame frequency information FFI to the data generation unit 120.”)

Consider Claim 9:
	Baek in view of Ha disclose the gamma voltage correction device of claim 6, wherein the gamma voltage curve shows a relationship between a pixel grayscale of image data displayed by the display device and a gamma correction voltage corresponding to the pixel grayscale. (Baek, [0124], [0046], “The gamma voltage generator 350 provides the reference gamma voltage to the data driver 300. The gamma voltage generator 350 may adjust a level of the reference gamma voltage to the data driver 300 according to the gamma voltage control signal CONT4. The data driver 300 generates the data voltage Vdat corresponding to the image data signal DAT based on the reference gamma voltage. As the reference gamma voltage is adjusted, the voltage level of the data voltage Vdat may be adjusted.”)

Consider Claim 10:
	Baek in view of Ha disclose the gamma voltage correction device of claim 9, wherein the pixel grayscale voltage generating module comprises: a final VBI duration confirming unit configured to confirm a final VBI which the current duration of the VBI stage in the current frame period reaches before a display stage in the next frame period begins; a final frequency confirming unit configured to obtain a final frequency corresponding to the current duration of the VBI stage in the current frame period according to the frequency corresponding to the prestored VBI and the final VBI which the current duration of the VBI stage in the current frame period reaches; a final gamma voltage curve generating unit configured to obtain a the final confirmed gamma voltage curve in the current frame period according to the gamma voltage curve corresponding to the prestored frequency and the final frequency corresponding to the current duration of the VBI stage in the current frame period; and (Baek, [0065], “The data generation unit 120 receives the image signal ImS, the vertical synchronization signal Vsync, the horizontal synchronizing signal Hsync, and the frame frequency information FFI, and generates the image data signal DAT based thereon. The data generation unit 120 may divide the image signal ImS by the frame unit according to the vertical synchronization signal Vsync and divide the image signal ImS by the unit of the gate lines SL1 to SLn according to the horizontal synchronizing signal Hsync to generate the image data signal DAT. The data generation unit 120 may know the predetermined reference frame period RFL and correct the image data signal DAT by confirming the expanded frame period EFL from the frame frequency information FFI. The data generation unit 120 may correct the image data signal DAT by increasing or decreasing the gray level of the image data signal DAT by corresponding to the expanded frame period EFL. A method of correcting the image data signal DAT will be described later in association with FIGS. 5 to 8.”)
	a gamma voltage correction unit configured to perform gamma correction on each of pixel grayscale reference voltages corresponding to a gamma correction voltage in the next frame period, thereby obtaining pixel grayscale voltages corresponding to each of the pixel grayscale reference voltages. (Baek, [0065], [0093], “The (N+1)-th frame includes the reference frame period RFL. The signal controller 100 may confirm that the frame frequency is originally varied (e.g., increased by two times) by detecting the frame frequency in the (N+1)-th frame. The signal controller 100 corrects the image data signal DAT into the recovering image data signal DAT″ from the (N+2)-th frame as the frame next to the frame (i.e., the (N+1)-th frame) in which the variation of the frame frequency is detected (e.g., increased by two times). The correction to the recovering image data signal DAT″ is described with reference to FIG. 6.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. U.S. Patent Application Publication No. 2019/0371250 A1.

Consider Claim 11:
	Baek discloses a display device, comprising a timing controller, (Baek, [0038], “Referring to FIG. 1, a display device includes a signal controller 100, a gate driver 200, a data driver 300, a gamma voltage generator 350, a light emission control driver 400, a display unit 600, and a graphics processing unit (or graphics processor) 800.”)
	a gamma voltage correction device, (Baek, [0068], “Referring to FIG. 4, the signal controller 100_1 includes the frame frequency detection unit 110, the data generation unit 120, the look-up table 130, and a clock signal generation unit 140. That is, compared with FIG. 3, the signal controller 100_1 further includes the clock signal generation unit 140.”)
	a source driving device, a gate driving device, and a display panel, wherein the timing controller is respectively connected to the gate driving device and the gamma voltage correction device, the gamma voltage correction device is connected to the source driving device, and the gate driving device and the source driving device are respectively connected to the display panel. (Baek, [0038], “Referring to FIG. 1, a display device includes a signal controller 100, a gate driver 200, a data driver 300, a gamma voltage generator 350, a light emission control driver 400, a display unit 600, and a graphics processing unit (or graphics processor) 800.”)

Consider Claim 12:
	Baek discloses the display device of claim 11, wherein the display device works in a stable frequency mode or a variable frequency mode, and the gamma voltage correction device is used in the variable frequency mode. (Baek, [0002], “Exemplary embodiments generally relate to a display device and a driving method thereof, and, more particularly, to a display device in which a frame frequency is varied, and a driving method thereof.”)

Claim Rejections - 35 USC § 103
Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. U.S. Patent Application Publication No. 2019/0371250 A1 hereinafter Baek in view of Ha et al. U.S. Patent Application Publication No. 2019/0180695 A1 hereinafter Ha.

Consider Claim 13:
	Baek discloses the display device of claim 11, wherein the gamma voltage correction device comprises: a … module configured to … a plurality of frequencies of image data displayed by the display device and a vertical blanking interval (VBI) and a gamma voltage curve corresponding to each of the frequencies; (Baek, [0041], “The signal controller 100 may detect a frame frequency to generate frame frequency information (referring to FFI of FIG. 3) using the vertical synchronization signal Vsync transmitted from the graphics processing unit 800. The signal controller 100 may generate the image data signal DAT so that a flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 3. The signal controller 100 may control a light emission period of a plurality of pixels PX such that the flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 9. The signal controller 100 may control a reference gamma voltage such that the flicker is not generated corresponding to the varied frame frequency, and the detailed description thereof will be described later in association with FIG. 14.”)
	a VBI duration confirming module, used in a current frame period and configured to obtain current duration of a VBI stage in real time, wherein each current frame period includes a display stage and the VBI stage; (Baek, [0064], [0142], “The frame frequency detection unit 110 detects the frame frequency using the vertical synchronization signal Vsync and the horizontal synchronizing signal Hsync, and transmits the frame frequency information FFI to the gamma voltage control unit 160.”)
	a gamma voltage curve generating module configured to obtain a frequency corresponding to the current duration of the VBI stage and obtain a gamma voltage curve corresponding to the frequency when the current duration of the VBI stage reaches the VBI; and (Baek, [0124], [0046], “The gamma voltage generator 350 provides the reference gamma voltage to the data driver 300. The gamma voltage generator 350 may adjust a level of the reference gamma voltage to the data driver 300 according to the gamma voltage control signal CONT4. The data driver 300 generates the data voltage Vdat corresponding to the image data signal DAT based on the reference gamma voltage. As the reference gamma voltage is adjusted, the voltage level of the data voltage Vdat may be adjusted.”)
	a pixel grayscale voltage generating module configured to confirm a final gamma voltage curve during the current frame period, and perform gamma voltage correction on the image data in a next frame period. (Baek, [0093], “The (N+1)-th frame includes the reference frame period RFL. The signal controller 100 may confirm that the frame frequency is originally varied (e.g., increased by two times) by detecting the frame frequency in the (N+1)-th frame. The signal controller 100 corrects the image data signal DAT into the recovering image data signal DAT″ from the (N+2)-th frame as the frame next to the frame (i.e., the (N+1)-th frame) in which the variation of the frame frequency is detected (e.g., increased by two times). The correction to the recovering image data signal DAT″ is described with reference to FIG. 6.”)
	Ha however teaches that it was a known technique in the art to provide a prestoring module configured to prestore a plurality of frequencies of image data displayed by the display device and a vertical blanking interval (VBI) and a gamma voltage curve corresponding to each of the frequencies. (Ha, [0012], [0122], [0093], “The first lookup table 321, the second lookup table 322, and the third lookup table 323 respectively correspond to a different operating frequency and each stores a different set of gamma compensation values. As an example, the first lookup table 321 corresponds to the operating frequency of about 144 Hz, the second lookup table 322 corresponds to the operating frequency of about 120 Hz, and the third lookup table 323 corresponds to the operating frequency of about 48 Hz.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to prestore gamma curve information corresponding to frequency as this was a known technique in view of Ha and one of skill in the art would readily recognized this known technique would have been used for the purpose of storing similar information to be used in implementing a process with many variables.

Consider Claim 14:
	Baek in view of Ha disclose the display device of claim 13, wherein the VBI duration confirming module comprises: a VBI current time detecting unit configured to detect a current time of the VBI stage in real time in the current frame period when the display stage in the current frame period ends; and a VBI duration confirming unit configured to confirm an interval between the current time of the VBI stage and an end time of the display stage in the current frame period and regard the interval as the current duration of the VBI stage. (Baek, [0124], “The light emission control signal generation unit 150 generates the light emission control signal CONT3 based on the frame frequency information FFI. The light emission period in which the light emission signal ELS output from the light emission control driver 400 is applied as the gate-on voltage may be adjusted by the light emission control signal CONT3. The light emission control signal generation unit 150 may adjust the luminance of the image by increasing or decreasing the light emission period corresponding to the expanded frame period EFL depending on the variation of the frame frequency. That is, the light emission control signal generation unit 150 may adjust the luminance of the image by controlling the pulse width of the light emission signal ELS corresponding to the luminance that is changed according to the expanded frame period EFL, thereby preventing the flicker from being recognized between the frames. The light emission control signal generation unit 150 receives a signal of whether the image signal ImS includes the gray level of the high gray or the gray level of the low gray from the data generation unit 120.”)

Consider Claim 15:
	Baek in view of Ha disclose the display device of claim 13, wherein the gamma voltage curve generating module comprises: a frequency confirming unit configured to obtain a frequency corresponding to the current duration of the VBI stage according to a frequency corresponding to the prestored VBI when the current duration of the VBI stage reaches the prestored VBI; and a gamma voltage curve generating unit configured to obtain a gamma voltage curve corresponding to the current duration of the VBI stage according to the gamma voltage curve corresponding to the prestored frequency and the frequency corresponding to the current duration of the VBI stage. (Baek, [0064], “The frame frequency detection unit 110 may detect the frame frequency using the vertical synchronization signal Vsync and the horizontal synchronizing signal Hsync. The frame frequency detection unit 110 may detect the frame frequency by counting the horizontal synchronizing signal Hsync received until the next vertical synchronization signal Vsync is received after one vertical synchronization signal Vsync is received. The frame frequency detection unit 110 generates the frame frequency information FFI based on the detected frame frequency. The frame frequency information FFI may include information for a number of the frame images displayed per second. Also, the frame frequency information FFI may include the information for the expanded frame period (referring to EFL of FIG. 5). The expanded frame period EFL is a part exceeding the reference frame period (referring to RFL of FIG. 5) in one frame. The reference frame period RFL may correspond to a period in which the plurality of pixels PX may emit with a predetermined luminance by corresponding to the input data voltage Vdat. The frame frequency detection unit 110 transmits the frame frequency information FFI to the data generation unit 120.”)

Consider Claim 16:
	Baek in view of Ha disclose the display device of claim 13, wherein the gamma voltage curve shows a relationship between a pixel grayscale of image data displayed by the display device and a corresponding gamma correction voltage corresponding to the pixel grayscale. (Baek, [0124], [0046], “The gamma voltage generator 350 provides the reference gamma voltage to the data driver 300. The gamma voltage generator 350 may adjust a level of the reference gamma voltage to the data driver 300 according to the gamma voltage control signal CONT4. The data driver 300 generates the data voltage Vdat corresponding to the image data signal DAT based on the reference gamma voltage. As the reference gamma voltage is adjusted, the voltage level of the data voltage Vdat may be adjusted.”)

Consider Claim 17:
	Baek in view of Ha disclose the display device of claim 16, wherein the pixel grayscale voltage generating module comprises: a final VBI duration confirming unit configured to confirm a final VBI which the current duration of the VBI stage in the current frame period reaches before a display stage in the next frame period begins; a final frequency confirming unit configured to obtain a final frequency corresponding to the current duration of the VBI stage in the current frame period according to the frequency corresponding to the prestored VBI and the final VBI which the current duration of the VBI stage in the current frame period reaches; a final gamma voltage curve generating unit configured to obtain a final confirmed gamma voltage curve in the current frame period according to the gamma voltage curve corresponding to the prestored frequency and the final frequency corresponding to the current duration of the VBI stage in the current frame period; and (Baek, [0065], “The data generation unit 120 receives the image signal ImS, the vertical synchronization signal Vsync, the horizontal synchronizing signal Hsync, and the frame frequency information FFI, and generates the image data signal DAT based thereon. The data generation unit 120 may divide the image signal ImS by the frame unit according to the vertical synchronization signal Vsync and divide the image signal ImS by the unit of the gate lines SL1 to SLn according to the horizontal synchronizing signal Hsync to generate the image data signal DAT. The data generation unit 120 may know the predetermined reference frame period RFL and correct the image data signal DAT by confirming the expanded frame period EFL from the frame frequency information FFI. The data generation unit 120 may correct the image data signal DAT by increasing or decreasing the gray level of the image data signal DAT by corresponding to the expanded frame period EFL. A method of correcting the image data signal DAT will be described later in association with FIGS. 5 to 8.”)
	a gamma voltage correction unit configured to perform gamma correction on each of pixel grayscale reference voltages corresponding to a gamma correction voltage in the next frame period, thereby obtaining pixel grayscale voltages corresponding to each of the pixel grayscale reference voltages. (Baek, [0065], [0093], “The (N+1)-th frame includes the reference frame period RFL. The signal controller 100 may confirm that the frame frequency is originally varied (e.g., increased by two times) by detecting the frame frequency in the (N+1)-th frame. The signal controller 100 corrects the image data signal DAT into the recovering image data signal DAT″ from the (N+2)-th frame as the frame next to the frame (i.e., the (N+1)-th frame) in which the variation of the frame frequency is detected (e.g., increased by two times). The correction to the recovering image data signal DAT″ is described with reference to FIG. 6.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626